Title: To James Madison from John Montgomery, 13 November 1801
From: Montgomery, John
To: Madison, James


					
						Triplicate
						Sir
						Alicante 13th. Novr. 1801
					
					Confirming the preceding copy, which I had the honour of writing to you under the 12th. Sepr. I have now to acknowledge receipt 

of two Circulars one dated Treasury department in July 1801, and the other Department of State Washington Augt. 1st. do. to whose 

contents every respect and attention shall be paid.  I beg leave to wait upon you with duplicates of my account against the United States, 

with the 4th. of my draft on the Treasury for its Balance, which you will please give orders to have discharged, should the others not have 

been presented.  I have the honour to remain very respectfully Sir your obt. Huml. Servt.
					
						Pr. Procurn. Robt. Montgomery
						John Montgomery
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
